Harwood, J.
(dissenting).
I dissent and vote to affirm the order from which the People appeal. I do not agree with the majority’s suggestion that an intermediate appellate court, the court of last resort in a majority of cases and only one of the functions of which is error-correcting (see, Hopkins, The Role of an Intermediate Appellate Court, 41 Brooklyn L Rev 459, 460, 475, 478 [1974-1975]), should reverse a determination by a hearing court *184presiding over a criminal case that evidence should be suppressed, primarily as a matter of "deference to the Court of Appeals’ role as the State’s policy-making tribunal”. It is my view that in cases where, as here, an issue of State constitutional law is raised and presented in a proper procedural posture, a court called upon to address the merits is bound to do so. As a matter of substance, I do not share the majority’s view that police conduct which would not pass constitutional muster in the context of the criminal law (see, People v Pace, 101 AD2d 336, affd 65 NY2d 684) becomes permissible when the police are cloaked by statute in "administrative” garb just because the criminal problem — in this case auto theft — which that statute was intended to address has become an acute one. It is my view, rather, that the right to be free of unreasonable governmental searches and seizures was intended to be honored even where the fruits of an unlawful search would otherwise be useful in a criminal prosecution and even where the number of citizens affected by the particular police conduct is, for the present, relatively small.
The facts surrounding the challenged "inspection” as set forth by the majority do not need repetition here. I note in addition, however, that, according to Police Officer Baumert, the only witness to testify at the suppression hearing, the "job” of the five-member police team making the random inspections of vehicle dismantling businesses and junkyards was "to detect and to prevent ongoing auto crime in the City of New York”. I also note that notwithstanding the ostensible "administrative” purposes of Vehicle and Traffic Law § 415-a (5) (a)1 and New York City Charter § 436,2 there were no *185administrative consequences to the defendant, who produced a "police book” and who permitted inspection of his records and premises in accordance with the "administrative” legislation. He was instead charged with violations of the Penal Law, including multiple counts of criminal possession of stolen property in varying degrees, theft of one automobile registration via one count of grand larceny in the third degree, damaging certain parts of some automobiles via two counts of criminal mischief in the second degree, possession of defaced license plates via three counts of illegal possession of a vehicle identification plate, and falsifying business records in the first and second degrees. Interestingly, he was also indicted for possession of burglar’s tools, a crime concerning items beyond the scope of those items which can be "inspected” pursuant to the "administrative” statute the majority upholds today. Moreover, although the majority attributes significance to the fact that the defendant was arrested only after the police examined his records and determined that auto parts in his possession which the police had just learned were reported stolen had not been "inventoried in conformity with the regulatory scheme”, I regard that fact as irrelevant. Indeed, the implication that, had the defendant kept thorough records of the stolen automobile parts, the police would have concluded their "administrative” business and gone on to other establishments, defies common sense. In short, unlike valid administrative inspections designed to further a scheme promoting, e.g., health and safety, and in spite of the record-keeping and licensing requirements which provide an administrative gloss for the underlying goal of the challenged legislation, the inspections which the legislation authorizes do nothing more than enable police to ferret out crime.
It has long been recognized that the Fourth Amendment prohibition against unreasonable governmental searches and seizures protects commercial premises as well as private homes and it applies in both civil and criminal contexts (see, e.g., Marshall v Barlow’s, Inc., 436 US 307; See v City of Seattle, 387 US 541). It has also heretofore been recognized that, in circumspect classes of cases involving industries which are pervasively regulated, administrative searches are excepted from the general rule requiring warrants issued on *186probable cause, provided, inter alia, the search itself is part of a regulatory scheme designed to further an urgent administrative interest (see, e.g., Donovan v Dewey, 452 US 594; United States v Biswell, 406 US 311). These " 'carefully defined classes of cases’ ” (see, Marshall v Barlow’s, Inc., supra, at 312, quoting Camara v Municipal Ct., 387 US 523, 528-529) are "indeed exceptions” to the Fourth Amendment prohibition against warrantless searches and seizures (see, Marshall v Barlow’s, Inc., supra) and otherwise proper warrantless administrative inspections of commercial property may in any event be constitutionally objectionable if the inspections are so random, infrequent or unpredictable that, e.g., the "inspectors” have virtually unbridled discretion as to whom to search and when (see, Donovan v Dewey, 452 US 594, supra; Marshall v Barlow’s, Inc., supra).
In People v Burger (67 NY2d 338, revd 482 US 691), the highest court of this State expressed its recognition of these principles and in light of them ruled that both Vehicle and Traffic Law § 415-a (5) (a) and New York City Charter § 436 were violative of the Fourth Amendment because, inter alia, they did little more than authorize general searches by police of certain commercial premises, not to further any administrative or regulatory purpose but rather solely to uncover evidence of criminality (see, People v Burger, supra, at 344). As noted by the majority, "[t]he fundamental defect in the statutes before us is that they authorize searches undertaken solely to uncover evidence of criminality and not to enforce a comprehensive regulatory scheme. The asserted 'administrative schemes’ here are, in reality, designed simply to give the police an expedient means of enforcing penal sanctions for possession of stolen property. Furthermore, an otherwise invalid search of private property is not rendered reasonable merely because it is authorized by a statute, for to so hold would allow legislative bodies to override the constitutional protections against unlawful searches” (People v Burger, supra, at 344).
The United States Supreme Court reversed (New York v Burger, 482 US 691, supra) and, in an apparent departure from earlier precedents, held that statutorily authorized warrantless searches of closely regulated businesses were reasonable within the meaning of the Fourth Amendment if the regulatory scheme was designed to further a substantial State interest (see, Donovan v Dewey, 452 US 594, supra; United States v Biswell, 406 US 311, supra) and that a statute *187authorizing a search was sufficiently limited in time and scope if it restricted searches of records and items to business hours, notwithstanding that no guidelines are set forth as to which, and how often, premises were to be searched (cf., Marshall v Barlow’s, Inc., 436 US 307, supra). Significantly, although it has previously ruled that commercial property may not, without a warrant, be entered to conduct a search for contraband or evidence of crime (see, e.g., Donovan v Dewey, supra, at 598, n 6; Camara v Municipal Ct., 387 US 523, supra; Michigan v Tyler, 436 US 499), the court also held that an administrative scheme "may have the same ultimate purpose” as penal laws (New York v Burger, supra, at 712 [emphasis in original]) without impermissibly becoming a warrantless tool for the gathering of evidence for criminal prosecution (see, New York v Burger, supra). The court concluded that Vehicle and Traffic Law § 415-a (5) (a) which, it recognized, was enacted because the crime of automobile theft had become a significant social problem (see, New York v Burger, supra, at 708), satisfied the applicable tests and it deemed it unnecessary to reach the issue of whether the inspections authorized by New York City Charter § 436 were also reasonable within the meaning of the Fourth Amendment (see, New York v Burger, supra, at 703, n 13). On remand, the Court of Appeals granted the People’s motion to dismiss the appeal because the defendant Burger was not available to obey its mandate in the event of an affirmance (see, People v Burger, 70 NY2d 828), thus leaving unresolved the question which was not before this court when it decided People v Cusumano (108 AD2d 752; see also, People v Burger, 112 AD2d 1046, revd 67 NY2d 338, revd 482 US 691, supra), but which is squarely presented by this appeal, i.e., whether legislatively authorized warrantless searches of premises where vehicle dismantling businesses are operated is violative of our State Constitution.
The People urge and the majority accepts that, in light of the identity of language guaranteeing the right to be secure against unreasonable searches and seizures contained in the Fourth Amendment and in NY Constitution, article I, § 12, we should adhere to a "policy of uniformity” between State and Federal courts (cf., People v Johnson, 66 NY2d 398, 406; see, People v Gonzalez, 62 NY2d 386; People v Ponder, 54 NY2d 160) and uphold as against the State Constitution Vehicle and Traffic Law § 415-a (5) (a). Identity of language, however, "does not spell the end of state judicial review” of its own constitution (Kaye, Dual Constitutionalism in Practice & Principle, 61 *188St. John’s L Rev 399, 420 [1986-1987]; see generally, People v Harris, 77 NY2d 434). Indeed, the Federal Constitution, of which the United States Supreme Court is the final interpreter (see, People v P. J. Video, 68 NY2d 296, 302-303, cert denied 479 US 1091), provides the floor below which no State may fall in protecting individual rights but above which it may rise (see, Oregon v Hass, 420 US 714, 719; see also, Kaye, Dual Constitutionalism in Practice & Principle, op. cit., at 420). In that regard, New York courts have not hesitated to give this State’s prohibition against unreasonable searches and seizures broader application than its Federal counterpart (see, e.g., People v Torres, 74 NY2d 224; People v P. J. Video, supra; People v Class, 67 NY2d 431; People v Johnson, supra; People v Gokey, 60 NY2d 309, 312; cf., People v Fata, 159 AD2d 180), particularly "when doing so best promotes 'predictability and precision in judicial review of search and seizure cases and the protection of the individual rights of our citizens’ ” (People v P. J. Video, supra, at 304, quoting People v Johnson, supra, at 407; see also, People v Torres, supra, at 228) or when the Federal floor has been lowered by a departure from precedent (see, e.g., People v Bigelow, 66 NY2d 417; see also, People v Torres, supra; People v P. J. Video, supra, at 305; cf., People v Belton, 55 NY2d 49).
I regard the Supreme Court’s holding in New York v Burger (482 US 691, supra) as a departure from its prior rulings that warrantless administrative searches are unlawful when used to uncover evidence of criminality (see, e.g., Donovan v Dewey, 452 US 594, 598, n 6, supra). Moreover, since lawful warrant-less "administrative” searches were heretofore "indeed exceptions” to Fourth Amendment proscriptions, I regard invalidation of Vehicle and Traffic Law § 415-a (5) (a) and New York City Charter § 436 as a refusal to carve out an additional exception to long-recognized constitutional principles governing police conduct rather than, as the majority views it, the "extension of additional constitutional protections to those who engage in the vehicle dismantling business”. In light of New York’s "long tradition of interpreting our State Constitution to protect individual rights” (People v P. J. Video, supra, at 303; see also, People v Harris, 77 NY2d 434, supra), in light of prior judicial commitment to guarding against dilution, under the guise of administrative regulation, of procedural and other safeguards attendant upon policing conduct of individual citizens (see, e.g., Donovan v Dewey, supra, at 598, n 6; See v City of Seattle, 387 US 541, supra; People v Burger, 67 NY2d 338, *189revd 482 US 691, supra; cf., People v Pace, 101 AD2d 336, 340, affd 65 NY2d 684, supra), and in light of the "independent body of principles” (People v Torres, supra, at 228) already carved out in New York "to govern citizen-police encounters” (People v Torres, supra, at 228), I agree with the hearing court that Vehicle and Traffic Law § 415-a (5) (a) is invalid under NY Constitution, article I, § 12. I do so because the purpose of the "administrative scheme” at issue here, as the United States Supreme Court (New York v Burger, 482 US 691, 702, 703, supra) and Officer Baumert implicitly recognized, is to detect already-committed crimes, thereby deterring others, rather than to, e.g., regulate the manner in which the substantive work of the regulated business is conducted (see, e.g., Donovan v Dewey, supra; cf., See v City of Seattle, supra). In light of that purpose, traditional rules governing police conduct so as to safeguard individual liberties, including the State constitutional prohibition against unreasonable searches and seizures apply here to invalidate Vehicle and Traffic Law § 415-a (5) (a).
Nor can New York City Charter § 436 be used to legitimize the challenged police conduct. That legislative enactment lacks even the time limitation which was among the factors relied on by the United States Supreme Court in upholding Vehicle and Traffic Law § 415-a (5) (a) on Fourth Amendment grounds (see, New York v Burger, supra). Indeed, New York City Charter § 436 specifically authorizes searches and inspections of a variety of "junk” businesses (cf., Marshall v Barlow’s, Inc., 436 US 307, supra) and those inspections may take place in conjunction with the performance of "any police duties” (People v Burger, supra, at 344). While I am of the view that New York City Charter § 436 could not presently withstand even Fourth Amendment scrutiny (cf., People v Burger, supra), that scrutiny need not be undertaken here because "resort to the State Constitution * * * is particularly apt when the result under Federal law is uncertain” (Matter of Patchogue-Medford Congress of Teachers v Board of Educ., 70 NY2d 57, 66). And broad inspections in connection with the performance of "any” police duty do not pass State constitutional muster (NY Const, art I, § 12).
Because in my view the "inspection” of the defendant’s premises was not authorized by a constitutionally valid legislative enactment, the search warrant premised on information thereby obtained and which was sought so that a search for additional automobile parts could be made is also invalid (see, *190People v Pace, 101 AD2d 336, 341, affd 65 NY2d 684, supra). Moreover, the defendant’s statements to the police are the fruit of the unlawful arrest (see, Dunaway v New York, 442 US 200). I am of the opinion that Supreme Court, Queens County, thus properly suppressed tangible evidence and statements unlawfully acquired and I would affirm its determination.
Mangano, P. J., and Miller, J., concur with Kooper, J.; Harwood, J., dissents in a separate opinion in which Brown, J., concurs.
Ordered that the order is reversed, on the law, the branch of the defendant’s omnibus motion which was to suppress physical evidence and statements made by him to law enforcement officials is denied, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.

. As the majority notes, Vehicle and Traffic Law § 415-a (5) (a) provides in pertinent part: "[ujpon request of an agent of the commissioner or of any police officer and during his regular and usual business hours, a vehicle dismantler shall produce such records and permit said agent or police officer to examine them and any vehicles or parts of vehicles which are subject to the record keeping requirements of this section and which are on the premises. * * * The failure to produce such records or to permit such inspection on the part of any person required to be registered pursuant to this section as required by this paragraph shall be a class A misdemeanor.”


. By virtue of New York City Charter § 436, the Commissioner of Police "shall possess powers of general supervision and inspection over all licensed or unlicensed pawnbrokers, vendors, junkshop keepers, junk boatment [sic] cartmen, dealers in second-hand merchandise and auctioneers within the city; and in connection with the performance of any police duties he shall have power to examine such persons, their clerks and employees and their books, business premises, and any articles of merchandise in their possession. A refusal or neglect to comply in any respect with the provisions of *185this section * * * shall be triable by a judge of the criminal court and punishable by not more than thirty days’ imprisonment, or by a fine of not more than fifty dollars, or both.”